Title: Thomas Jefferson to Virginia Delegates in Congress, 22 September 1780—Note on Missing Letter
From: Jefferson, Thomas
To: Virginia Delegates in Congress


Editorial Note
22 September 1780. A letter, now missing, from Governor Jefferson to the Virginia delegates on 22 September 1780, was presented by them to Congress on 4 October. Since Congress thereupon resolved to appropriate money for “providing and transporting arms for the troops raising in Virginia for continental service,” Jefferson’s letter probably had requested these military supplies (Journals of the Continental Congress, XVIII, 899).
